DETAILED ACTION
This office action is in response to the amendment filed May 23, 2022 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objection to the drawings for not showing “the knitted material comprising at least one opening and the at least one portion of the insert extends through the at least one opening and forms at least a part of an outer sole of the article of footwear that contacts the ground when the article of footwear is worn” should be withdrawn because an express illustration of this particular configuration is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented, as discussed in MPEP 608.02.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully asserts that the cited claim limitation on its own (i.e. without an accompanying illustration) does not provide sufficient information for the understanding by one of ordinary skill in the art of the subject matter to be patented because it leaves unanswered a variety of important questions regarding the claimed configuration.  For example, how large are the holes/insert portions?  Are they distributed evenly across the entire sole, spaced randomly, or limited to only particular areas of the sole (e.g. only in the forefoot portion)?  What shape are the holes/insert portions?  Without an express illustration of the claimed configuration, one of ordinary skill in the art lacks sufficient information for an understanding of the subject matter to be patented.  The objection is maintained.

Applicant’s Second Argument:  Rejection of claim 7 under 35 USC 112(b) should be withdrawn at least in view of current amendments to claim 7.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 103 over various cited references should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the knitted material comprising at least one opening and at least a portion of the insert extending through the at least one opening as recited by claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,444,763 Grove et al. in view of USPN 7,353,626 Otis et al.
To claim 1, Grove discloses a shoe (10) (see Figures 1-8; col. 3, line 16 – col. 6, line 25) comprising:
a textile material that extends below a foot of a wearer when the shoe is worn to form at least a part of an outer sole of the shoe (see Figures 1-8; col. 4, lines 11-35; col. 5, line 30 – col. 6, line 25 the outer sole comprises all of “connecting element 23” except for the edges of apertures 24a-24g that are configured to accept indentations 35a-35g; Examiner respectfully notes that claim 1 is a “comprising” claim; Examiner further respectfully asserts that although “connecting element 23” is disclosed as forming a portion of upper 20 rather than sole structure 30, an interpretation wherein “connecting element 23” constitutes a portion of the outer sole of shoe 10 is nevertheless proper because “connecting element 23” is configured to be disposed below the sole of the foot of a wearer and to face the ground, when worn);
an insert (30) positionable within the shoe to form at least part of a midsole of the shoe (see Figures 1-7; col. 5, lines 1-17);
wherein the textile material comprises at least one opening (24a-24g) (see Figures 1-8; col. 5, line 30 – col. 5, line 25);
wherein the insert is formed separately from the textile material and positioned so that at least a portion of the insert extends through the at least one opening without overlapping an outer surface of the textile material (see Figures 1-8; col. 4, lines 22-35; col. 5, lines 1-17; under an interpretation where the outer sole comprises all elements of “connecting element 23” except for the edges of apertures 24a-24g that are configured to accept indentations 35a-35g, the at least a portion of the insert that extends through the at least one opening would not overlap an outer surface of the textile material); and
wherein at least the portion of the insert that extends through the at least one opening forms at least a second part of the outer sole of the shoe that contacts the ground when the shoe is worn (see Figures 1-7; col. 4, lines 56-67; outer sole section 32a-32g,34a-34g comprise the second part of the outer sole that contacts the ground when the shoe is worn).
Grove discloses a material that extends below the foot of a wearer when the shoe is worn that is a textile material.
Grove does not expressly disclose that the textile material is a knitted material.
However, Otis teaches a shoe comprising an outer sole made of a knitted material (see Figures 1-6; col. 2, lines 47-54).
Grove and Otis teach analogous inventions in the field of shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the textile material of Grove to be a knitted material as taught by Otis because Otis teaches that this configuration is known in the art, is a flexible material, and provides the capability for applying graphic markings on the outer sole using, for example, silk screening or printing (col. 2, lines 47-64).  It would further have been obvious to one of ordinary skill in the art that knitted materials can possess elasticity characteristics that could aid in the outer sole mating securely to the at least a portion of the insert extending through the at least one opening.
To the limitation “wherein the insert is formed separately from the knitted material,” Examiner notes that claim 1 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

To claim 2, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) further teaches a shoe wherein the insert has a profile with at least one protrusion extending away from a bottom surface of the insert and wherein the at least one protrusion increases traction of the outer sole (see Figures 1-7 of Grove; col. 4, lines 56-67 of Grove).

To claim 3, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) further teaches a shoe wherein the insert and the at least one protrusion are integrally formed (see Figures 1-7 of Grove; col. 5, lines 1-17 of Grove).  Examiner further respectfully notes that is has been held that forming an article in one piece that has previously been formed in two pieces and then put together involves only routine skill in the art (see MPEP 2144.04).

To claim 4, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) further teaches a shoe wherein the knitted material is reinforced with a polymer material (see Figures 1-7 of Grove; col. 5, lines 1-17 of Grove; reinforced by polymer material of sole structure 30).

To claim 5, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) further teaches a shoe wherein the polymer material is fused with a yarn of the knitted material (see Figures 1-8 of Grove; col. 4, lines 22-35 of Grove; col. 5, lines 1-17 of Grove; col. 2, lines 47-54 of Otis; the polymer material of sole structure 30 can be considered to be “fused” with a yarn of the knitted material of Otis via the locking system of apertures 24a-24g and indentations 35a-35g of Grove; Examiner respectfully notes that claim 5 does not recite, for example, that the polymer material is heat fused with a yarn of the knitted material).

To claim 6, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) further teaches a shoe wherein the polymer material comprises a polymer layer applied to at least one surface of the knitted material (see Figures 1-7 of Grove; col. 5, lines 1-17 of Grove; polymer material of sole structure 30 in contact with the knitted material can be considered a “layer” or polymer material that is “applied” to the knitted material; Examiner respectfully notes that claim 6 does not recite, for example, that the polymer layer is welded to the knitted material).

To claim 7, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) further teaches a shoe wherein the knitted material comprises a first side and a second side and the polymer layer is applied to both the first side and the second side of the knitted material (col. 4, lines 22-35 of Grove).

To claim 8, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) further teaches a shoe wherein the polymer material is a polyurethane based material (col. 5, lines 1-17 of Grove).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 9, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) further teaches a shoe wherein the polymer material is thermoplastic polyurethane (col. 5, lines 1-17 of Grove).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 10, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) further teaches a shoe wherein the knitted material is in a three-dimensional shape (see Figures 1-8 of Grove; col. 2, lines 47-54 of Otis).
To the limitation “pressed into a three-dimensional shape in a machine for compression molding,” Examiner notes that claim 10 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

To claim 16, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) further teaches a shoe wherein the knitted material is weft-knitted or warp-knitted (col. 2, lines 47-54 of Otis; knitted materials are necessarily either weft-knitted or warp-knitted).

To claim 19, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) wherein the insert is positioned between layers of the knitted material (see Figures 1-8 of Grove; col. 4, lines 22-35 of Grove; col. 4, lines 47-55 of Otis; inasmuch as currently claimed in a configuration wherein the outer sole of Grove comprises multiple layers and sole structure 30 of Grove is nested in the concavity of the outer sole, it can be considered to be “between” layers and Otis teaches the material being a knitted material).

To claim 20, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) further teaches a shoe wherein the knitted material comprises a weft-knitted pocket or a warp-knitted pocket into which the midsole is inserted (see Figures 1-7 of Grove; col. 2, lines 47-54 of Otis; the concave area on the top surface of “connecting element 23” that accepts the midsole can be considered a “pocket” and the knitted material of Otis is necessarily either weft-knitted or warp-knitted).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Otis (as applied to claim 1, above) in further view of USPN 8,490,299 Dua et al.
To claim 11, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) teaches a shoe as recited in claim 1, above.
The modified invention of Grove does not expressly teach a shoe wherein the knitted material comprises a thermoplastic yarn.
However, Dua teaches a shoe comprising wherein a knitted material comprises a thermoplastic yarn (see all Figures; col. 8, line 66 – col. 9, line 27).
The modified invention of Grove and Dua teach analogous inventions in the field of shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the knitted material of the modified invention of Grove to include a thermoplastic yarn as taught by Dua because Dua teaches that this configuration is known in the art and can be heated to increase wear-resistance (see all Figures; col. 8, line 66 – col. 9, line 27).

To claim 12, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) teaches a shoe as recited in claim 1, above.
The modified invention of Grove does not expressly teach a shoe wherein the knitted material further comprises a melt yarn capable of fusing to the insert.
However, Dua teaches a shoe wherein the knitted material further comprises a melt yarn capable of fusing to the insert (see all Figures; col. 8, line 66 – col. 9, line 27).
The modified invention of Grove and Dua teach analogous inventions in the field of shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the knitted material of the modified invention of Grove to include a melt yarn as taught by Dua because Dua teaches that this configuration is known in the art and can be heated to increase wear-resistance (see all Figures; col. 8, line 66 – col. 9, line 27).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Otis (as applied to claim 1, above) in further view of US Pub No. 2003/0068949 Ishii et al.
To claims 13 and 14, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) teaches a shoe comprising a knitted material.
The modified invention of Grove does not expressly teach a shoe comprising a rubberized yarn that is a full-rubber yarn, a rubber-coated yarn, or a non-rubber yarn having qualities similar to rubber.
However, Ishii teaches a knitted material comprising a rubberized yarn that is a full-rubber yarn, a rubber-coated yarn, or a non-rubber yarn having qualities similar to rubber (paras. 0064, 0105).
The modified invention of Grove and Ishii teach analogous inventions in the field of knitted materials.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Grove to include a rubberized yarn that is a full-rubber yarn, a rubber-coated yarn, or a non-rubber yarn having qualities similar to rubber as taught by Ishii because Ishii teaches that this configuration is known in the art and beneficial for providing stretch and fit properties (paras. 0064, 0105).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Otis (as applied to claim 1, above) in further view of USPN 7,240,522 Kondou et al.
To claim 15, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) teaches a shoe comprising a knitted material.
The modified invention of Grove does not expressly teach a shoe wherein the knitted material comprises a monofilament configured to reinforce the outer sole and reduce stretchability of the outer sole.
However, Kondou teaches a knitted material comprising a monofilament yarn (col. 2, lines 10-19).
The modified invention of Grove and Kondou teach analogous inventions in the field of knitted materials.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Grove to comprise a monofilament yarn as taught by Kondou because Kondou teaches that this configuration is known in the art and beneficial for providing cushioning properties (col. 2, lines 10-19).  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Examiner respectfully notes that the limitation “to reinforce the outer sole and reduce stretchability of the outer sole” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As the modified invention of Grove discloses the structure of the footwear as claimed, there would be a reasonable expectation for the footwear of the modified invention of Grove to perform such function at least because adding additional yarns to the knitted material of the modified invention of Grove would necessarily reduce stretchability to at least some degree, even if the additional yarns are stretchable (i.e. all other factors being the same, a knitted fabric with 100 yarns will be more stretchable than a knitted fabric with 101 yarns, to at least some degree).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grove in view of Otis (as applied to claim 1, above) in further view of USPN 5,896,758 Rock et al.
To claims 17 and 18, the modified invention of Grove (i.e. Grove in view of Otis, as detailed above) teaches an article of footwear comprising a knitted material.
The modified invention of Grove does not expressly teach an article of footwear wherein the knitted material is a spacer weft-knitted fabric or a spacer warp-knitted fabric and wherein layers of the spacer weft-knitted fabric or the spacer warp-knitted fabric comprise different yarns.
However, Rock teaches a knitted material wherein the knitted material is a spacer weft-knitted fabric or a spacer warp-knitted fabric and wherein layers of the spacer weft-knitted fabric or the spacer warp-knitted fabric comprise different yarns (Abstract; col. 1, lines 64-67).
The modified invention of Grove and Rock teach analogous inventions in the field of knitted materials.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Grove such that the knitted material is a spacer weft-knitted fabric or a spacer warp-knitted fabric and wherein layers of the spacer weft-knitted fabric or the spacer warp-knitted fabric comprise different yarns as taught by Rock because Rock teaches that this configuration is known in the art and beneficial for providing cushioning (col. 1, lines 32-34).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732